Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/30/2019, 06/17/2019, 08/21/2020, 09/24/2020, 12/07/2020, 12/29/2021, and 03/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: Line 9 of claim 4 states “a density”, but should state “the density” in order to maintain proper antecedent basis. Appropriate correction is required.

Examiner will interpret “a density” as “the density” and examine as such.

Claims 4, 5, and 6 are objected to because of the following informalities: Lines 1-2 of claims 4, 5, and 6 state “the equations” but there is no previous reference to “equations”. Therefore, the phrase "the equations" in claims 4, 5, and 6 lacks antecedent basis. Appropriate correction is required.

Examiner will interpret "the equations" as "the following equations" and will examine as such.

Claims 7, 8, 14, and 15 are objected to because of the following informalities: Lines 1-2 of claims 7, 8, 14, and 15 state “a corrective action”, but should state “the corrective action” in order to maintain proper antecedent basis.  Appropriate correction is required.

Examiner will interpret “a corrective action” as “the corrective action” and will examine as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 shows a Vann equation that uses the variable "GPM" but the variable is not defined. Clarification is needed.

Examiner will interpret variable "GPM" as "a flow rate of the drilling fluid" (as stated in claims 5 and 6, even though claim 4 is independent of claims 5 and 6) and will examine as such.

Claim 7, lines 6-8 states "if the ratio is greater than or equal to the second predetermined value: determining that the corrective action is to increase the ratio to be greater than the second predetermined value;" but the applicant's specification in [0044], lines 3-5 states "If the ratio is not greater than or equal to Z, then the ACS 120 moves to step 230, where the ACS 120 determines to increase the ratio of YP to PV to be greater than or equal to Z." (Fig. 2 steps 228 and 230). Also, claim 7, lines 9-13 states "if the ratio is less than the second predetermined value: determining that a flow rate of the drilling fluid is less than a predetermined optimum flow rate; and determining that the corrective action is to increase the flow rate of the drilling fluid to be greater than or equal to the predetermined optimum flow rate" but the applicant's specification in [0045], lines 1-7 states "if at step 228 the ratio is greater than or equal to Z, then the ACS 120 moves to step 232 of determining whether the flow rate is greater than or equal to the optimum flow rate … if the flow rate is not greater than or equal to the optimum flow rate, then the ACS 120 moves to step 226, where the ACS 120 determines to increase the flow rate to be greater than or equal to the optimum flow rate" (Fig. 2 steps 228, 232, and 226). Therefore, claim 7 does not reflect what is being disclosed. Clarification is needed.

Examiner believes that there is a phrasing issue and that claim 7, lines 6-13 should say:
if the ratio is less than the second predetermined value:
determining that the corrective action is to increase the ratio to be greater than the second predetermined value; and 
if the ratio is greater than or equal to the second predetermined value:
determining if a flow rate of the drilling fluid is less than a predetermined optimum flow rate, and if it is, then determining that the corrective action is to increase the flow rate of the drilling fluid to be greater than or equal to the predetermined optimum flow rate.

Examiner will interpret claim 7 in that manner and will examine as such.

Claim 10, lines 4-5 states "if the CCA is equal to the second predetermined value, determining that the corrective action is to increase a rate of penetration of a drilling tool of the drilling system" but the applicant's specification in [0041], lines 3-5 states "If the value of CCA is not equal to Y, the ACS 120 moves to step 224, where the ACS 120 determines to increase the ROP" (Fig. 2 steps 218 and 224). Therefore, claim 10 does not reflect what is being disclosed. Clarification is needed.

Examiner believes that there is a typo and that claim 10 was meant to say "if the CCA is not equal to the second predetermined value, determining that the corrective action is to increase a rate of penetration of a drilling tool of the drilling system", and the examiner will examine as such.

Claim 14 has the same phrasing issues as claim 7. Clarification is needed. 

Examiner will interpret claim 14 in the same manner as claim 7 and will examine as such.

Claim 17 has the same phrasing issues as claim 10. Clarification is needed.

	Examiner will interpret claim 17 in the same manner as claim 10 and will examine as such.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea) without significantly more. Claims 1, 3-11, 13-18, and 20 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions as addressed below.

The current 35 U.S.C. 101 analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea, law of nature, or natural phenomenon is claimed. Step 2A prong 2 determines whether any abstract idea, law of nature, or natural phenomenon recites additional elements that integrate the judicial exception into a practical application. If the judicial exception is integrated into a practical application, the claim is patent eligible under 35 U.S.C. 101. Last, step 2B determines whether the claims contain something significantly more than the judicial exception. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

To clarify the identified abstract ideas in claim 1, the pertinent portion pertaining to the abstract ideas are bolded:
A computer-implemented method, comprising: 
obtaining, in real-time from one or more sensors of a drilling system, real-time drilling data of a drilling operation of drilling a wellbore; 
using the drilling data to calculate a carrying capacity index (CCI) of a drilling fluid and a cutting concentration in an annulus (CCA) of the wellbore; 
determining that at least one of the CCI and the CCA is outside a respective range; 
determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range; 
and performing the corrective action.

The bolded abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) or mental processes that can be performed in the human mind (including an observation, evaluation, judgement, opinion).

In the analysis for eligible subject matter, 2A Prong 1, and 2A Prong 2 and 2B for claim 1:
In the analysis for eligible subject matter, claim 1 describes a list of steps, so the claim is considered to be in a statutory category (process).
In the analysis for 2A Prong 1, claim 1 is directed to a judicial exception. Claim 1 involves abstract ideas that include mathematical concepts or mental processes such as obtaining real-time drilling data of a drilling operation of drilling a wellbore, using the drilling data to calculate a carrying capacity index (CCI) of a drilling fluid and a cutting concentration in an annulus (CCA) of the wellbore, determining that at least one of the CCI and the CCA is outside a respective range, and determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range.
In the analysis for 2A Prong 2 and 2B, claim 1 states obtaining drilling data “in real-time from one or more sensors of a drilling system”. Examiner has considered MPEP 2106.05(b) and MPEP 2106.05(c). Acquiring data from one or more sensors is not a particular machine or transformation of an article that makes the claim eligible. The phrase “in real-time from one or more sensors of a drilling system” is an insignificant extra-solution activity in a data gathering step. Data has to be gathered through some form and it is well-known that data can be gathered in real-time through sensors. Therefore, stating “in real-time from one or more sensors of a drilling system” contributes only nominally to the execution of the claimed method and would not integrate a judicial exception into a particular practical application or provide significantly more. Claim 1 also states “performing the corrective action”. Performing a corrective action is not a particular transformation of an article that makes the claim eligible. The phrase “performing the corrective action” could be a transformation applied to a generically recited article, and it could be an insignificant extra-solution activity such as outputting a result. The corrective action is not defined, so the phrase lacks particularity. Therefore, the corrective action may include other abstract ideas such as recalculation of the CCI and CCA, or adjusting mathematical constants and variables for calculating the CCI and CCA. Therefore, the claim as a whole does not amount to significantly more than the judicial exception and the claim is ineligible.

Claims 11 and 18 are independent apparatus claims directed towards the same abstract ideas as claim 1, but include computer components. These claims are also evaluated under 35 U.S.C. 101.

	In the analysis for eligible subject matter, 2A Prong 1, and 2A Prong 2 and 2B for claims 11 and 18:
In the analysis for eligible subject matter, claim 11 states “A non-transitory, computer-readable medium”, therefore the claim is considered to be in a statutory category (manufacture). In the analysis for eligible subject matter, claim 18 describes a physical structure in the body of the claim, therefore the claim is considered to be in a statutory category (machine). 
In the analysis for 2A Prong 1, claims 11 and 18 involve the same abstract ideas discussed previously in the analysis of claim 1.
In the analysis for 2A Prong 2 and 2B, claims 11 and 18 state “in real-time from one or more sensors of a drilling system” and “performing the corrective action” which is discussed previously in the analysis of claim 1. Additionally, claim 11 states “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” and claim 18 states “A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations”. Examiner has considered MPEP 2106.05(b) and MPEP 2106.05(c). Non-transitory, computer-readable medium and processors are not particular machines that make the claim eligible because they are generic computer components and in claims 11 and 18 are used to perform generic computer functions (calculations and processing of information). Therefore, the claims as a whole do not amount to significantly more than the judicial exception and the claims are ineligible.

Claims 2-10 are dependent upon claim 1, claims 12-17 are dependent upon claim 11, and claims 19-20 are dependent upon claim 18. These claims are also evaluated under 35 U.S.C. 101. Analysis will be divided into different sections for claims 3-10, 13-17, and 20 (ineligible), and claims 2, 12, and 19 (eligible).

	In the analysis for eligible subject matter for claims 3-10, 13-17, and 20:
Claims 3-10 result in the same analysis as claim 1. Claims 13-17 result in the same analysis as claim 11. Claim 20 results in the same analysis as claim 18.

In the analysis for 2A Prong 1 for claims 3-10, 13-17, and 20:
Claims 3-10, 13-17, and 20 just further describe displaying data, using formulas, or using comparisons for the abstract ideas (mathematical concepts or mental processes) of obtaining real-time drilling data of a drilling operation of drilling a wellbore, using the drilling data to calculate a carrying capacity index (CCI) of a drilling fluid and a cutting concentration in an annulus (CCA) of the wellbore, determining that at least one of the CCI and the CCA is outside a respective range, and determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range.

In the analysis for 2A Prong 2 and 2B for claims 3-10, 13-17, and 20:
Claim 3, 13, and 20 states “displaying, via a graphical user interface (GUI), drilling instructions to perform one or more actions to adjust the at least one of the CCI and the CCA.” Examiner has considered MPEP 2106.05(b) and 2106.05(c). Using a graphical user interface to display instructions/data is an insignificant extra-solution activity (generically outputting a result). This does not recite additional elements that integrate the instructions/data into a practical application. Claims 4-10 and 14-17 merely represent the abstract result of calculating the CCI and CCA, and determining corrective actions for adjusting the CCI and CCA. Overall, claims 3-10, 13-17, and 20 do not recite additional elements that integrate the data, calculations, and determinations into a practical application. Therefore, the claims as a whole do not amount to significantly more than the judicial exception and the claims are ineligible. 

In the analysis for eligible subject matter, 2A Prong 1, and 2A Prong 2 and 2B for claims 2, 12, and 19:
In the analysis for eligible subject matter, claim 2 results in the same analysis as claim 1, claim 12 results in the same analysis as claim 11, and claim 19 results in the same analysis as claim 18. In the analysis for 2A Prong 1, claims 2, 12, and 19 still involve the abstract ideas from claim 1. But in the analysis for 2A Prong 2 and 2B, claims 2, 12, and 19 recite an additional element such as “wherein performing the corrective action comprises: controlling the drilling system to adjust one or more drilling parameters that affect the at least one of the CCI and the CCA”. This phrase integrates the data, calculations, and determinations of the CCI and CCA into a practical application of controlling the drilling system to adjust one or more drilling parameters that affect the at least one of the CCI and the CCA. Therefore, claims 2, 12, and 19 are eligible.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubaii et al., A New Robust Approach for Hole Cleaning to Improve Rate of Penetration, April 2018, Society of Petroleum Engineers, pgs. 3-28 (hereinafter Rubaii), and further in view of Abbassian et al., US 20160053604 (hereinafter Abbassian). 

Claim 1 (Original):
	Rubaii teaches a borehole cleaning method, comprising: obtaining… drilling data of a drilling operation of drilling a wellbore (Rubaii in pg. 10, para. 2, lines 4-8 describes “collecting field data”); using the drilling data to calculate a carrying capacity index (CCI) of a drilling fluid and a cutting concentration in an annulus (CCA) of the wellbore (Rubaii in pg. 11, para. 2, lines 1-2 describes developing a borehole cleaning model “with the aid of the field data to relate between the CCA & CCI”; Rubaii in pgs. 17 and 18 defines the drilling variables for borehole equations and Rubaii in pg. 20 show equations 23, 26, and 27 for calculating the CCI and CCA, therefore Rubaii teaches the use of drilling data to calculate the CCI and CCA); determining that at least one of the CCI and the CCA is outside a respective range (Rubaii in pg. 5, para. 1, line 1 states “When a CCI value is 0.5 or less, the cuttings are more rounded and small due to inefficient hole cleaning”, therefore it is clear that Rubaii discloses a respective range for the CCI value as being 0.5 or more. Rubaii in pg. 26, Fig. 1 shows step “Is CCI<0.5”, therefore Rubaii determines that the CCI is outside a respective range.); determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range; and performing the corrective action. Rubaii in pg. 26, Fig. 1 checks “Is CCI < 0.5” and when the CCI is less than 0.5, the system determines whether the YP/PV ratio needs to be increased and whether the GPM needs to be increased. The system increases the YP/PV ratio and/or GPM when needed and then rechecks “Is CCI < 0.5”. Therefore, Rubaii determines and performs a corrective action of increasing the YP/PV ratio and/or increasing the GPM in order to adjust the CCI to be in an appropriate range of greater than or equal to 0.5. 

	Rubaii is not explicit regarding the method being “computer-implemented” and “obtaining, in real-time from one or more sensors of a drilling system, real-time drilling data”. 

Abbassian teaches a borehole monitoring system with borehole cleaning functionality (Abbassian in [0097], lines 2-5) that is computer-implemented (Abbassian in Fig. 1 shows that the system has a processor 102 connected to a computer-readable storage device 110; Abbassian in [0061], lines 11-12 discloses that the “Computer storage media” can store “computer readable instructions” and Abbassian in [0058], lines 1-4 describes that the system can be “implemented in the form of computer-executable instructions… being executed by a computer or computing device”, therefore the system can be computer-implemented). In addition, Abbassian teaches obtaining, in real-time from one or more sensors of a drilling system, real-time drilling data (Abbassian in Fig. 1 and [0079], lines 1-4 describes using sensors 120 and 130 to collect “real-time sensor data sampled during operations at the well site, which may include drilling operations”). Therefore, Abbassian teaches a computer-implementable borehole monitoring system that is able to perform borehole cleaning functions with real-time sensors to obtain real-time data.

	Rubaii and Abbassian are both considered analogous to the claimed invention since both pertain to monitoring and cleaning boreholes. Rubaii does not explicitly state a computer-implemented system, but does show computer generated graphs (Rubaii in pgs. 26-29, Fig. 2-8) and mention the use of computer-based borehole cleaning models in the field (Rubaii in pg. 3, para. 3, lines 7-8 states “computer models such as … minimum transport velocity… Simulation & 3D modeling”). Rubaii does not explicitly state using real-time sensors for collecting data, but does mention that applying the borehole cleaning model in real-time is beneficial because it ensures the recommended performance (Rubaii in pg.16). Therefore, it would have been obvious in Rubaii before the effective filing date of the claimed invention to incorporate the real-time monitoring system of Abbassian to the borehole cleaning model of Rubaii with the expected benefit of calculating borehole cleaning parameters more efficiently through the use of a computer and adjusting borehole parameters more accurately through the use of real-time sensor feedback.

	This method of using a monitoring system with a computer and real-time sensors to facilitate borehole cleaning was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Abbassian.

	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Rubaii and Abbassian to obtain the invention:
“A … method, comprising: obtaining… drilling data of a drilling operation of drilling a wellbore; using the drilling data to calculate a carrying capacity index (CCI) of a drilling fluid and a cutting concentration in an annulus (CCA) of the wellbore; determining that at least one of the CCI and the CCA is outside a respective range; determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range; and performing the corrective action.”

The combined art of Rubaii and Abbassian further teach,
“A computer-implemented method, comprising: obtaining, in real-time from one or more sensors of a drilling system, real-time drilling data ...”

Claim 2 (Original):
	The combined art of Rubaii and Abbassian in claim 1 make obvious the computer-implemented method of claim 1, wherein performing the corrective action comprises: controlling the drilling system to adjust one or more drilling parameters that affect the at least one of the CCI and the CCA. Rubaii mentions increasing the YP/PV ratio to adjust the CCI value as discussed previously in the analysis of claim 1. Regarding to the YP/PV ratio, the CCI equations have K in the numerator (Rubaii in pg. 20, equation 26 and 27) and the equation for K includes YP and PV (Rubaii in pg. 19, equation 1, 2, 3, and 4). Therefore, when the YP/PV ratio is increased, K also increases and the resulting CCI increases as well. Rubaii further describes increasing the YP/PV ratio by increasing YP and decreasing PV through adjusting the drilling fluid/mud composition (Rubaii in the last line of pg. 12 and pg. 13, lines 1-5). Rubaii mentions increasing the flow rate GPM to adjust the CCI value as discussed previously in the analysis of claim 1. Regarding to the GPM, the CCI equation for a vertical well has Vann in the numerator (Rubaii in pg. 20, equation 26) and Vann has GPM in the numerator (Rubaii in pg. 19, equation 7). Therefore, when the GPM is increased, Vann also increases and the resulting CCI increases as well. Therefore, Rubaii teaches controlling the drilling system to adjust drilling parameters that affect the CCI. 

Claim 3 (Original):
	The combined art of Rubaii and Abbassian in claim 1 make obvious the computer-implemented method of claim 1, wherein performing the corrective action comprises: displaying, via a graphical user interface (GUI), drilling instructions to perform one or more actions to adjust the at least one of the CCI and the CCA (Abbassian in Fig. 10 and [0097], lines 1-5 describes a GUI display 300 that includes a “hole cleaning” function). Abbassian in Fig.10 and [0099], lines 9-12 describes an alert stack 308 that reports issues and Abbassian in [0073], lines 8-10 describes using “real-time feedback” for “optimizing the drilling operation… and … optimizing the driller response to dysfunction”. Therefore, it would have been obvious in Rubaii before the effective filing date of the claimed invention to incorporate the graphic user interface of Abbassian to the borehole cleaning system of Rubaii with the expected result of alerting operators of CCI and CCA values that are out of range and providing corrective instructions for borehole cleaning in a timely manner.

Claim 4 (Original):
	The combined art of Rubaii and Abbassian in claim 1 make obvious the computer-implemented method of claim 1, wherein the wellbore is vertical, and wherein the CCI is calculated using the equations:

    PNG
    media_image1.png
    384
    642
    media_image1.png
    Greyscale


Rubaii in pg. 20, equation 26 discloses the CCI formula for a vertical borehole (where PCF in the equation is a unit of measurement for density in pound per cubic foot). Rubaii in pg. 19, equations 1, 2, 3, 4, and 7 disclose the formulas for θ600, θ300, K, n, and Vann. Therefore, Rubaii teaches the equations for calculating the CCI of a vertical borehole.

Claim 5 (Original):
	The combined art of Rubaii and Abbassian in claim 1 make obvious the computer-implemented method of claim 1, wherein the wellbore is horizontal, and wherein the CCI is calculated using the equations:

    PNG
    media_image2.png
    420
    652
    media_image2.png
    Greyscale


Rubaii in pg. 20, equation 27 discloses the CCI formula for a horizontal borehole. Rubaii in pg. 19, equations 3 and 4 disclose the equations for K and n. Rubaii does not mention the exact equations for TI, RF, and Aa as the current application, but it would have been obvious in Rubaii before the effective filing date of the claimed invention to obtain/calculate these values through known methods in the field since Rubaii discloses the use of these variables in the CCI equation. 

Claim 6 (Original):
	The combined art of Rubaii and Abbassian in claim 1 make obvious the computer-implemented method of claim 1, wherein the CCA is calculated using the equation:

    PNG
    media_image3.png
    150
    639
    media_image3.png
    Greyscale


Rubaii in pg. 20, equation 23 discloses the CCA formula for a borehole. Therefore, Rubaii teaches the equation for calculating the CCA for a borehole.

Claim 7 (Original):
	The examiner will interpret claim 7 as stated earlier in the 112(b) rejection for claim 7 (annotations added). The combined art of Rubaii and Abbassian in claim 1 make obvious the computer-implemented method of claim 1, wherein determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range comprises: 
determining that the CCI is greater than a first predetermined value; determining whether a ratio of a yield point (YP) of the drilling fluid to a plastic viscosity (PV) of the drilling fluid is greater than or equal to a second predetermined value; if the ratio is [[greater than or equal to]] less than the second predetermined value: determining that the corrective action is to increase the ratio to be greater than the second predetermined value; Rubaii in pg. 26, Fig. 1 checks “Is CCI < 0.5”. Examiner will interpret this as “Is 0 < CCI < 0.5” since Rubaii discloses a CCI lower limit of 0 in pg. 28, Fig. 5, x-axis. Therefore, Rubaii in pg. 26, Fig. 1 shows that when the CCI is greater than a predetermined value of 0 but less than 0.5, a ratio of YP/PV is checked to be equal to a predetermined value of 3. If the YP/PV ratio is less than 3, the corrective action is to increase the YP/PV ratio to be 3. Rubaii in pg. 26, Fig. 1 does not explicitly state increasing the YP/PV ratio to be greater than 3, however Rubaii in pg. 28, Fig. 5 discloses a YP/PV vs. CCI graph where the YP/PV ratio increases past a value of 3. Therefore, Rubaii does teach that the YP/PV ratio can be increased to a value greater than 3.
and if the ratio is [[less than]] greater than or equal to the second predetermined value: determining [[that]] if a flow rate of the drilling fluid is less than a predetermined optimum flow rate; and if it is, then determining that the corrective action is to increase the flow rate of the drilling fluid to be greater than or equal to the predetermined optimum flow rate. Rubaii in pg. 26, Fig. 1 shows that if the YP/PV ratio is equal to a predetermined value of 3, then a flow rate GPM is checked. If the flow rate GPM is less than the predetermined optimum flow rate of 1200, then the corrective action is to increase the flow rate GPM. Although Rubaii in pg. 26, Fig. 1 does not explicitly specify the amount of increase for the flow rate during the “Increase GPM” step, it is clear that Rubaii discloses that the flow rate GPM would increase until it is greater than or equal to 1200 since there is cyclical loop for checking the CCI and GPM.

Claim 11 (Original)
Claim 11 states a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: obtaining, in real-time from one or more sensors of a drilling system, real-time drilling data of a drilling operation of drilling a wellbore; using the drilling data to calculate a carrying capacity index (CCI) of a drilling fluid and a cutting concentration in an annulus (CCA) of the wellbore; determining that at least one of the CCI and the CCA is outside a respective range; determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range; and performing the corrective action. Claim 11 includes the components discussed previously in the analysis of claim 1. Therefore, claim 11 is similarly rejected to as claim 1.

Claim 12 (Original):
	The combined art of Rubaii and Abbassian in claim 11 make obvious the non-transitory, computer-readable medium of claim 11, wherein performing the corrective action comprises: controlling the drilling system to adjust one or more drilling parameters that affect the at least one of the CCI and the CCA. Claim 12 includes the components discussed previously in the analysis of claim 2. Therefore, claim 12 is similarly rejected to as claim 2.

Claim 13 (Original):
	The combined art of Rubaii and Abbassian in claim 11 make obvious the non-transitory, computer-readable medium of claim 11, wherein performing the corrective action comprises: displaying, via a graphical user interface (GUI), drilling instructions to perform one or more actions to adjust the at least one of the CCI and the CCA. Claim 13 includes the components discussed previously in the analysis of claim 3. Therefore, claim 13 is similarly rejected to as claim 3.

Claim 14 (Original):
	The examiner will interpret claim 14 as stated earlier in the 112(b) rejection for claim 14 (annotations added). The combined art of Rubaii and Abbassian in claim 11 make obvious the non-transitory, computer-readable medium of claim 11, wherein determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range comprises: determining that the CCI is greater than a first predetermined value; determining whether a ratio of a yield point (YP) of the drilling fluid to a plastic viscosity (PV) of the drilling fluid is greater than or equal to a second predetermined value; if the ratio is [[greater than or equal to]] less than the second predetermined value: determining that the corrective action is to increase the ratio to be greater than the second predetermined value; and if the ratio is [[less than]] greater than or equal to the second predetermined value: determining [[that]] if a flow rate of the drilling fluid is less than a predetermined optimum flow rate; and if it is, then determining that the corrective action is to increase the flow rate of the drilling fluid to be greater than or equal to the predetermined optimum flow rate. Claim 14 includes the components discussed previously in the analysis of claim 7. Therefore, claim 14 is similarly rejected to as claim 7.

Claim 18 (Original):
	Claim 18 states a computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: obtaining, in real-time from one or more sensors of a drilling system, real-time drilling data of a drilling operation of drilling a wellbore; using the drilling data to calculate a carrying capacity index (CCI) of a drilling fluid and a cutting concentration in an annulus (CCA) of the wellbore; determining that at least one of the CCI and the CCA is outside a respective range; determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range; and performing the corrective action. Claim 18 includes the components discussed previously in the analysis of claim 1. Therefore, claim 18 is similarly rejected to as claim 1.

Claim 19 (Original):
	The combined art of Rubaii and Abbassian in claim 18 make obvious the computer-implemented system of claim 18, wherein performing the corrective action comprises: controlling the drilling system to adjust one or more drilling parameters that affect the at least one of the CCI and the CCA. Claim 19 includes the components discussed previously in the analysis of claim 2. Therefore, claim 19 is similarly rejected to as claim 2.

Claim 20 (Original):
	The combined art of Rubaii and Abbassian in claim 18 make obvious the computer-implemented system of claim 18, wherein performing the corrective action comprises: displaying, via a graphical user interface (GUI), drilling instructions to perform one or more actions to adjust the at least one of the CCI and the CCA. Claim 20 includes the components discussed previously in the analysis of claim 3. Therefore, claim 20 is similarly rejected to as claim 3.

Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubaii, and further in view of Abbassian, and also Sifferman et al., Drill Cutting Transport in Full Scale Vertical Annuli, 1973, pg. 2 (hereinafter Sifferman).

Claim 8 (Original):
	The combined art of Rubaii and Abbassian in claim 1 make obvious the computer-implemented method of claim 1, wherein determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range comprises: determining that the CCI is less than a first predetermined value; determining that the CCA is less than or equal to a second predetermined value; determining whether a transport ratio (TR) of the drilling fluid is greater than or equal to a third predetermined value; and if the TR is less than the third predetermined value, determining … the corrective action ... Rubaii in pg. 26, Fig. 1 checks “Is CCI < 0.5”. When the CCI is not less than 0.5, that means that the CCI is greater than 0.5. Examiner will interpret a CCI greater than 0.5 as “0.5 < CCI < 8” since Rubaii discloses a CCI upper limit of 8 in pg. 28, Fig. 5, x-axis. Therefore, when the CCI is greater than 0.5 but less than a predetermined value of 8, the cutting concentration CC is checked. When the CC is less than a predetermined value of 0.05, a transport ratio TR is checked for whether the TR is less than a predetermined value of 0.55 (checking whether the TR is less than 0.55 is the same as checking whether the TR is greater than or equal to 0.55 since the value for TR is known). When the TR is less than 0.55, the corrective action is to increase the flow rate GPM. 

Rubaii does not explicitly mention “determining that the corrective action is to increase the transport ratio to be greater than the third predetermined value”, but does mention increasing the flow rate GPM. Rubaii in pg. 19, equation 7 shows an annular velocity formula where GPM is in the numerator. Therefore, increasing the flow rate GPM causes an increase in the annular velocity.
Sifferman teaches a transport ratio equation 
    PNG
    media_image4.png
    52
    183
    media_image4.png
    Greyscale
 where Vs is slip velocity and Va is annular velocity (Sifferman in pg. 2, section “Terminal Settings Velocities”, equation 2). The equation contains a fraction with the annular velocity in the denominator. Therefore, when the annular velocity is increased, the fraction decreases, and causes an overall increase in the resulting transport ratio.

Sifferman is analogous to the claimed invention since Sifferman pertains to borehole cleaning. Rubaii shows that the flow rate GPM directly affects the annular velocity. Sifferman shows that the annular velocity directly affects the transport ratio. Therefore, it would have been obvious in Rubaii before the effective filing date of the claimed invention to recognize that increasing the flow rate of a drilling fluid causes an increase in the annular velocity, and thus increases the transport ratio. Since the borehole cleaning model is performed in real-time and field data is collected in real-time (as discussed previously in the analysis of claim 1), it would have been obvious in Rubaii to measure and continuously increase the GPM in real-time until the transport ratio TR is 0.55 or greater in order to move onto the next step in the flow chart (Rubaii in pg. 16, Fig. 1).

Claim 9 (Original):
	The combined art of Rubaii, Abbassian, and Sifferman in claim 8 make obvious the computer-implemented method of claim 8, further comprising: if the TR is greater than or equal to the third predetermined value, determining … a flow rate … Rubaii in pg. 26, Fig. 1 teaches that if the transport ratio TR is greater than a predetermined value of 0.55, then there is a confirmation step for the flow rate GPM. This means that a value for the current flow rate is determined. 

Rubai does not explicitly mention “determining whether a flow rate of the drilling fluid is greater than or equal to a predetermined optimum flow rate; and if the flow rate of the drilling fluid is less than the predetermined optimum flow rate, determining that the corrective action is to increase the flow rate of the drilling fluid to be greater than or equal to the predetermined optimum flow rate.”

Rubaii does not explicitly show checking an optimum flow rate in the confirmation step, but Rubaii in pg. 26, Fig. 1 discloses a predetermined optimum flow rate of 1200 in another part of the flow chart. Therefore, it would have been obvious in Rubaii before the effective filing date of the claimed invention to determine if the flow rate GPM is equal to the predetermined optimum flow rate of 1200 since a predetermined flow rate value is needed in order to confirm the current flow rate GPM. If the flow rate GPM is less than 1200, it would have been obvious in Rubaii before the effective filing date of the claimed invention to increase the flow rate of the drilling fluid to be greater than or equal to 1200 with the expected result of achieving an operable flow rate in order to move onto the next step in the flow chart to “Continue Drilling” (Rubaii in pg. 16, Fig. 1).

Claim 10 (Original):
	The examiner will interpret claim 10 as stated earlier in the 112(b) rejection for claim 10 (annotations added). The combined art of Rubaii, Abbassian, and Sifferman in claim 9 make obvious the computer-implemented method of claim 9, further comprising: if the flow rate of the drilling fluid is greater than or equal to the predetermined optimum flow rate, determining whether the CCA is equal to the second predetermined value; and if the CCA is not equal to the second predetermined value, determining that the corrective action is to increase a rate of penetration of a drilling tool of the drilling system. Rubaii makes obvious determining if the current flow rate GPM is greater than or equal to an optimum flow rate as discussed previously in the analysis of claim 9. Once flow rate GPM is confirmed, drilling is continued and drilling parameters are optimized (Rubaii in pg. 26, Fig. 1). Rubaii in pg. 11, para. 2, bullets 2-3 describes optimizing a rate of penetration by checking the cutting concentration, and if the CCA is less than 0.05, the rate of penetration is increased. Rubaii does not explicitly mention checking if the CCA is equal to 0.05, but Rubaii does mention the importance of maintaining a CCA at 0.05 or less (Rubaii in pg. 6, para. 1, lines 1-2). Therefore, it is clear that Rubaii discloses that the CCA value can be less than or equal to 0.05.

Claim 15 (Original):
	Claim 15 states the non-transitory, computer-readable medium of claim 11, wherein determining a corrective action to adjust the at least one of the CCI and the CCA to be within the respective range comprises: determining that the CCI is less than a first predetermined value; determining that the CCA is less than or equal to a second predetermined value; determining whether a transport ratio (TR) of the drilling fluid is greater than or equal to a third predetermined value; and if the TR is less than the third predetermined value, determining that the corrective action is to increase the transport ratio to be greater than the third predetermined value. Claim 15 includes the components discussed previously in the analysis of claim 8 and claim 11. Therefore, claim 15 is similarly rejected to as claim 8 and claim 11.

Claim 16 (Original):
	The combined art of Rubaii, Abbassian, and Sifferman in claim 15 make obvious the non-transitory, computer-readable medium of claim 15, further comprising: if the TR is greater than or equal to the third predetermined value, determining whether a flow rate of the drilling fluid is greater than or equal to a predetermined optimum flow rate; and if the flow rate of the drilling fluid is less than the predetermined optimum flow rate, determining that the corrective action is to increase the flow rate of the drilling fluid to be greater than or equal to the predetermined optimum flow rate. Claim 16 includes the components discussed previously in the analysis of claim 9. Therefore, claim 16 is similarly rejected to as claim 9.

Claim 17 (Original):
	The examiner will interpret claim 17 as stated earlier in the 112(b) rejection for claim 17 (annotations added). The combined art of Rubaii, Abbassian, and Sifferman in claim 16 make obvious the non-transitory, computer-readable medium of claim 16, further comprising: if the flow rate of the drilling fluid is greater than or equal to the predetermined optimum flow rate, determining whether the CCA is equal to the second predetermined value; and if the CCA is not equal to the second predetermined value, determining that the corrective action is to increase a rate of penetration of a drilling tool of the drilling system. Claim 17 includes the components discussed previously in the analysis of claim 10. Therefore, claim 17 is similarly rejected to as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857